Case 15-18651        Doc 44     Filed 02/20/19     Entered 02/20/19 15:14:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 18651
         Kim L ESSEX

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/28/2015.

         2) The plan was confirmed on 07/29/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/09/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-18651             Doc 44         Filed 02/20/19    Entered 02/20/19 15:14:30                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $20,561.85
           Less amount refunded to debtor                              $1,020.23

 NET RECEIPTS:                                                                                          $19,541.62


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,175.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $802.29
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,977.29

 Attorney fees paid and disclosed by debtor:                         $200.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                          Unsecured      1,522.00            NA              NA            0.00        0.00
 Acceptance Now                          Unsecured         466.00           NA              NA            0.00        0.00
 Acceptance Now                          Unsecured         364.00           NA              NA            0.00        0.00
 Allstate Insurance Company              Unsecured     24,625.26     24,625.26        24,625.26           0.00        0.00
 Ally Financial                          Secured       21,857.00     22,483.53        22,483.53     11,231.04    3,230.93
 Ars Inc                                 Unsecured         299.00           NA              NA            0.00        0.00
 Bank of America                         Unsecured         185.00           NA              NA            0.00        0.00
 CCI Contract Callers, Inc               Unsecured         803.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured      1,000.00       4,143.20        4,143.20           0.00        0.00
 Credit Management Lp                    Unsecured      1,867.00            NA              NA            0.00        0.00
 Fifth Third Bank                        Unsecured         900.00           NA              NA            0.00        0.00
 Ginger Ridge Apartments                 Unsecured      4,000.00       2,849.38        2,849.38           0.00        0.00
 Hunter Warfield                         Unsecured      4,783.00            NA              NA            0.00        0.00
 Illinois Dept of Revenue 0414           Unsecured         400.00          0.00            0.00           0.00        0.00
 Internal Revenue Service                Priority          103.00        102.36          102.36        102.36         0.00
 Internal Revenue Service                Unsecured           0.00          1.11            1.11           0.00        0.00
 Municipal Collections Of America        Unsecured      1,012.00       1,012.50        1,012.50           0.00        0.00
 Municipal Collections Of America        Unsecured         708.00        708.75          708.75           0.00        0.00
 Peoples Energy Corp                     Unsecured           0.00         97.84           97.84           0.00        0.00
 Signature Housing                       Unsecured      1,105.00            NA              NA            0.00        0.00
 Southwest Credit Systems                Unsecured         118.00           NA              NA            0.00        0.00
 State Farm Mutual                       Unsecured      4,785.33            NA              NA            0.00        0.00
 United States Dept Of Education         Unsecured      1,505.00       1,595.96        1,595.96           0.00        0.00
 Wanda Bates                             Unsecured      9,870.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-18651        Doc 44      Filed 02/20/19     Entered 02/20/19 15:14:30             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $22,483.53         $11,231.04           $3,230.93
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $22,483.53         $11,231.04           $3,230.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $102.36            $102.36              $0.00
 TOTAL PRIORITY:                                            $102.36            $102.36              $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,034.00               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,977.29
         Disbursements to Creditors                            $14,564.33

 TOTAL DISBURSEMENTS :                                                                     $19,541.62


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
